Citation Nr: 1201950	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-31 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an extension of a temporary total rating beyond September 30, 2004, based on the need for convalescence following right foot surgery on January 31, 2003.

2.  Entitlement to an extension of a temporary total rating beyond November 30, 2005, based on the need for convalescence following right foot surgery on October 21, 2005.

3.  Entitlement to an increased schedular rating for a right foot disability, currently evaluated as 30 percent disabling.

4.  Entitlement to an extraschedular rating for a right foot disability, currently evaluated as 30 percent disabling.

5.  Entitlement to a total rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to December 1973 and from March 1978 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) from August 2005 and October 2006 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A review of the claims files shows that the Veteran raised claims for entitlement to temporary total ratings based on the need for convalescence following right foot surgery on September 5, 2003 and November 20, 2008, as well as following a subsequent surgery.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, the Board does not have jurisdiction over them and they are referred to the RO for appropriate action which action. 

The claims for an extension of a temporary total rating beyond September 30, 2004, based on the need for convalescence following right foot surgery on January 31, 2003, an extension of a temporary total rating beyond November 30, 2005, based on the need for convalescence following right foot surgery on October 21, 2005, entitlement to an extraschedular rating for a right foot disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and credible evidence of record shows that the Veteran's right foot disability is manifested by adverse symptomatology that equates to a severe foot injury at all times during the pendency of the appeal.  


CONCLUSION OF LAW

The Veteran does not meet the criteria for a schedular rating greater than 30 percent for his right foot disability at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.59, 4.71a, Diagnostic Codes 5284 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability; the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that a letter dated in June 2008 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim, the Board finds that providing him with adequate notice in the above letter followed by a readjudication of the claim in the August 2008 statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Moreover, even if the Veteran with not provided adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem is harmless error because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter as well as the rating decision, the statement of the case, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified and available post-service treatment records including the Veteran's records from the Central Texas Health Care System.  The Veteran was also afforded VA examinations in June 2005 and February 2009 which are adequate for rating purposes because they included a comprehensive examination of the claimant, and at the 2009 examination a review of the record on appeal, that allows the Board to rate the severity of his disability under all relevant Diagnostic Codes.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran claims that his right foot disability, which causes him chronic pain and difficulty walking, warrants a rating in excess of 30 percent.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The determination of the current level of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Most recently, a May 2006 rating decision granted a 30 percent rating for the Veteran's right foot disability under 38 C.F.R. §  4.71a, Diagnostic Codes 5284 (foot injury) effective July 1, 2004 (i.e., the date of his claim).  In this regard, Diagnostic Code 5284 provides a maximum 30 percent rating for a severe foot injury.  38 C.F.R. § 4.71a.  

The Veteran is currently receiving the maximum allowable rating under Diagnostic Code 5284.  Therefore, the Board finds that an increased schedular rating for his right foot disability may not be granted under Diagnostic Code 5284 regardless of how much it hurts or limits his mobility as well as regardless of the lay claims found in the record regarding its severity.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit); Also see Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Accordingly, the claim is denied.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  See Fenderson, supra.

Given the fact that the Veteran is receiving the maximum rating possible under Diagnostic Code 5284, the Board will consider whether another rating code is "more appropriate" than the one used by the RO to rate his disability.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this regard, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this regard, the Board notes that Diagnostic Code 5284 pertains specifically to the disability at issue -an injury to one foot.  Moreover, the Board cannot identify any evidence to suggest that another diagnostic code would be more appropriate and the Veteran has not suggested that an alternative diagnostic code be employed.  In this regard, the Board notes that the only rating criteria for the foot that even offers a rating in excess of 30 percent are 38 C.F.R. § 4.71a, Diagnostic Code 5276 (flat foot) and Diagnostic Code 5278 (acquired claw foot) and the criteria to be granted these higher ratings, unlike in the current appeal, require involvement of both feet.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 5284 and a discussion of other rating criteria is not warranted.  See Butts, supra.

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, because the preponderance of the evidence is against the Veteran's claim for a higher evaluation, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a schedular rating in excess of 30 percent for a right foot disability is denied at all times during the pendency of the appeal.  


REMAND

As to the claim for an extension of a temporary total rating beyond September 30, 2004, based on the need for convalescence following right foot surgery on January 31, 2003, the Board notes that in September 2005 the Veteran filed with the RO a notice of disagreement as to the August 2005 rating decision that denied this claim.  However, while the RO thereafter issued a statement of the case in August 2008 and a supplemental statement of the case in May 2009, neither document specifically addressed his claim for an extension of a temporary total rating beyond September 30, 2004, based on the need for convalescence following right foot surgery on January 31, 2003.  See 38 C.F.R. §§ 19.29, 19.31 (2011); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Therefore, the Board finds that a remand for a statement of the case as to this issue is required.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that referral to the RO of issues with which the veteran disagrees does not suffice). 

As to the claim for an extension of a temporary total rating beyond November 30, 2005, based on the need for convalescence following right foot surgery on October 21, 2005, the Board notes that the Veteran was provided a VA examination in February 2009.  However, that examiner did not provide an opinion as to whether the claimant's post-November 30, 2005, adverse symptomatology met the criteria for extension of a temporary total rating under 38 C.F.R. § 4.30 (2011).  Therefore, since when VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate, the Board finds that a remand is required to obtain an answer to this question.  See 38 U.S.C.A. § 5103A(d) (the VCAA requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As to the claim for an extraschedular rating for a right foot disability and the claim for a TDIU, the Board notes that the record includes a number of medical records that report that the Veteran is not able to continue to work in his current occupation because of the severity of his service connected right foot disability.  The Board finds that these medical records meet the criteria as set out in Thun v. Peake, 22 Vet. App. 111 (2008) for a referral of the claim to the Director, Compensation and Pension, for consideration of an extraschedular rating for his right foot disability under 38 C.F.R. § 3.321(b)(1) (2011).  The Board also finds that they raise a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on TDIU the appellant claims he is unable to work due to a service connected disability).  However, the Board also finds that neither issue is ready for Board adjudication.  See 38 C.F.R. §§ 5103, 5103A.  Specifically, there is a need for the Veteran to be provided notice as to the laws and regulations governing these claims as well as for VA to obtain medical opinions that addresses the question of whether or not the Veteran's service connected right foot disability warrants an extraschedular rating and whether his service connected disabilities prevent him from working.

Lastly, the Board notes that the record shows that, while the Veteran receives ongoing treatment for his service connected right foot disability through the Central Texas Health Care System, his post-May 2009 treatment records are not found in the claims file.  Therefore, while the appeal is in remand status these treatment records should be obtained and associated with the record.  See 38 C.F.R. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1. The RO/AMC should provide the Veteran with VCAA notice in accordance with the Court's holding in Dingess, supra; 38 U.S.C.A. §§ 5103, 5103A; and 38 C.F.R. § 3.159 as to his claims for an extension of a temporary total rating beyond September 30, 2004, based on the need for convalescence following right foot surgery on January 31, 2003, as well as his claim for an extraschedular rating for a right foot disability and the claim for a TDIU.

2. As to the claim for an extension of a temporary total rating beyond September 30, 2004, based on the need for convalescence following right foot surgery on January 31, 2003, the RO/AMC should issue a statement of the case.  If the Veteran files a timely substantive appeal, this issue should be returned for review by the Board.

3. The RO/AMC should obtain and associate with the record all of the Veteran's post-May 2009 treatment records from the Central Texas Health Care System.  All actions to obtain the requested records should be documented fully in the claims file. 

4. After undertaking the above development to the extent possible, the RO/AMC should make arrangements with an appropriate VA medical facility for the Veteran's claims file to be reviewed by a podiatrist.  If an examination or an interview of the Veteran is needed for the podiatrist to provide answers to the below questions, appropriate arrangements should be made.  Likewise, all indicated tests and studies deemed appropriate by the examiner, including X-rays, should be carried out as required and all clinical findings should be reported in detail.  After a detailed review of the Veteran's history as well as after carrying out any needed testing or examination, the examiner should provide answers to the following questions: 

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's service connected right foot disability met the criteria for a temporary total rating under 38 C.F.R. § 4.30 after November 30, 2005?

b.  If the Veteran's service connected right foot disability met the criteria for a temporary total rating under 38 C.F.R. § 4.30 after November 30, 2005, is it at least as likely as not (50 percent probability or more) that it meet the criteria until October 21, 2006, or did it stop meeting the criteria at some earlier point in time?

A complete rationale must be provided for all opinions offered.

5. The RO/AMC should schedule the Veteran for an examination to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that his service connected disabilities prevent him from engaging in substantial gainful employment.  All necessary tests should be conducted.  When offering the opinion, the examiner is instructed to ignore the effects of age or any non-service connected disabilities.  A complete rationale must be provided for any opinion offered.

6. The RO/AMC should submit to the Director, Compensation and Pension, the question of whether the Veteran is entitled to an extraschedular rating for his right foot disability.

7. The RO/AMC should thereafter readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal including those governing an extraschedular rating for the right foot disability and a TDIU.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


